

115 HR 4934 IH: To prohibit assistance to the Government of Pakistan, and to require the Department of State and the United States Agency for International Development to transfer amounts to the Highway Trust Fund equivalent to historic levels of assistance to Pakistan.
U.S. House of Representatives
2018-02-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 4934IN THE HOUSE OF REPRESENTATIVESFebruary 5, 2018Mr. Sanford introduced the following bill; which was referred to the Committee on Foreign Affairs, and in addition to the Committee on Appropriations, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit assistance to the Government of Pakistan, and to require the Department of State and
			 the United States Agency for International Development to transfer amounts
			 to the Highway Trust Fund equivalent to historic levels of assistance to
			 Pakistan.
	
 1.Prohibition on assistance to PakistanNo amounts appropriated or otherwise made available to the Department of State or the United States Agency for International Development may be made available as assistance to the Government of Pakistan.
		2.Required transfers to the Highway Trust Fund
 (a)Department of StateUpon receipt of appropriations for the balance of fiscal year 2018, the Secretary of State shall transfer $1,280,000,000 to the Highway Trust Fund.
 (b)United States Agency for International DevelopmentUpon receipt of appropriations for the balance of fiscal year 2018, the Administrator of the United States Agency for International Development shall transfer $852,000,000 to the Highway Trust Fund.
			